     Case 1:19-cv-00396-DAD-HBK Document 60 Filed 06/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYRELL WAYNE JONES,                                  Case No. 1:19-cv-396-DAD-HBK
12                       Plaintiff,                        ORDER GRANTING DEFENDANT’S
                                                           MOTION TO COMPEL REGARDING
13            v.                                           IDENTITIES OF PLAINTIFF’S WITNESSES
14    J. WALINGA, M. PITCHFORD,                            (Doc. No. 50)
15                       Defendants.
16

17          Plaintiff Dyrell Wayne Jones is a state prisoner proceeding in forma pauperis in his civil
18   rights action brought under 42 U.S.C. § 1983. Pending before the Court is Defendants’ motion
19   to compel Plaintiff to provide the identities of his witnesses to the incident to Defendants (Doc.
20   No. 50-1) and attached Declaration of Joanne Chen (Doc. No. 50-2), filed October 23, 2020.
21   Plaintiff did not file an opposition to the motion.
22                                           I. BACKGROUND
23          In summary, Defendants state that they have asked Plaintiff both during his deposition and
24   in interrogatory questions provided on August 26, 2020 to identify all witnesses who could
25   provide testimony supporting Plaintiff’s contentions in this case. Specifically, Defendants
26   requested:
27
                    Walinga Interrogatory 5- Identify all witnesses, by name and CDCR
28                  numbers, who support Plaintiff’s contention that Walinga made
     Case 1:19-cv-00396-DAD-HBK Document 60 Filed 06/17/21 Page 2 of 3


 1                  sexually inappropriate remarks against him during chapel search on
                    or about May 27, 2018.
 2
                    Pitchford and Walinga Interrogatory 6- Identify all witnesses, by
 3                  name and CDCR number, who supported Plaintiff’s contention that
                    Defendants each discriminated against him based on his race during
 4                  the chapel search on or about May 27, 2018.

 5                  Pitchford Interrogatory 6 and Walinga Interrogatory No. 7 requested
                    that Plaintiff identify all witnesses, by name and CDCR number, who
 6                  supported his contention that Defendants each discriminated against
                    him based on his religious during chapel search on or about May 27,
 7                  2018.

 8   (Doc. No. 50-1 at 1-2). Defendants note that Plaintiff filed responses and objections to the

 9   Interrogatories, failing to answer these questions. (Id. at 2) (citing Doc. No. 50-2 at 8). During

10   Plaintiff’s deposition, he acknowledged knowing the identities of his witnesses, but explained he

11   was unwilling to provide the names because he wanted to speak with those witnesses first. (Id. at

12   2).

13                             II. APPLICIABLE LAW AND ANALYSIS

14          A. Rule 26- Scope of discovery generally

15          “[U]nless otherwise limited by court order, the scope of discovery is as follows: Parties

16    may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

17    defense and proportional to the needs of the case, considering the importance of the issues at

18    stake in the action, the amount of controversy, the parties’ relative access to relevant

19    information, the parties’ resources, the importance of the discovery in resolving the issues, and

20    whether the burden and expense of the proposed discovery outweighs the benefit. Information

21    within the scope of discovery need not be admissible in evidence to be discoverable.” Fed. R.

22    Civ. P. 26(b)(1) (emphasis added). District courts have “broad discretion to manage discovery.”

23    Avila v. Willits Envtl. Remediation Tr., 633 F.3d 828, 833 (9th Cir. 2011).

24          B. Fed. R. Civ. P. 37, Local Rule 251 - Motions to Compel

25          A party propounding discovery may seek an order compelling disclosure when an

26   opposing party has failed to respond or has provided evasive or incomplete responses. Fed. R.

27   Civ. P. 37(a)(3)(B). “[A]n evasive or incomplete disclosure, answer, or response must be treated

28   as failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). “It is well established that a
                                                        2
     Case 1:19-cv-00396-DAD-HBK Document 60 Filed 06/17/21 Page 3 of 3


 1   failure to object to discovery requests within the time period constitutes a waiver of any

 2   objection.” Richmark Corp. v. Timber Falling Consultants, 949 F.2d 1468, 1473 (9th Cir. 1992)

 3   (citing Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir. 1981)). The moving party bears the

 4   burden of demonstrating “actual and substantial prejudice from the denial of discovery.” See

 5   Hallet v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (citations omitted).

 6            Here, Plaintiff did file an opposition to the Defendants’ motion to compel, which may be

 7   “construed by the Court as a non-opposition to the motion.” Local Rule 230 (c). Nonetheless,

 8   the Court finds that the witnesses’ identities are not subject to any privilege and witnesses to the

 9   incident who may have knowledge of the incident is clearly relevant. The Court will grant

10   Defendants’ motion to compel. The Court warns Plaintiff that if he fails to provide this highly

11   relevant information to Defendants, he may be precluded from using testimony or statements

12   provided by these witnesses in opposition to a dispositive motion or at trial.

13            Accordingly, it is ORDERED:

14            1. Defendants’ motion to compel Plaintiff to provide the identities of his witnesses to the

15   incident to Defendants (Doc. No. 50) is GRANTED.

16            2. Within fourteen (14) days from receipt of this Order, Plaintiff shall provide to

17   Defendants a response that: identifies all witnesses, by name and CDCR number, who support

18   Plaintiff’s allegations that Defendants each discriminated against him, based on his race, or

19   otherwise, and/or made sexually inappropriate comments, during the chapel search on or about

20   May 27, 2018.
21
     IT IS SO ORDERED.
22

23
     Dated:      June 16, 2021
24                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        3
